           Case 1:21-cv-07366-LTS Document 3 Filed 09/15/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 DANIEL JONES,

                            Plaintiff,
                                                                    21-CV-7366 (LTS)
                     -against-
                                                                   TRANSFER ORDER
 NURSE JACKIE aka JANE DOE, An
 Employee At Attica Correctional Facility,

                            Defendant.

LAURA TAYLOR SWAIN, Chief United States District Judge:

       Plaintiff, who is currently incarcerated at Sing Sing Correctional Facility, brings this pro

se action under 42 U.S.C. § 1983. Plaintiff alleges that in 2018, while he was a prisoner at Attica

Correctional Facility, Defendant “Nurse Jackie” was deliberately indifferent to his serious

medical needs. For the following reasons, this action is transferred to the United States District

Court for the Western District of New York.

                                           DISCUSSION

       Under the general venue provision, a civil action may be brought in:

       (1) a judicial district in which any defendant resides, if all defendants are residents
       of the State in which the district is located; (2) a judicial district in which a
       substantial part of the events or omissions giving rise to the claim
       occurred . . . ; or (3) if there is no district in which an action may otherwise be
       brought as provided in this section, any judicial district in which any defendant is
       subject to the court’s personal jurisdiction with respect to such action.

28 U.S.C. § 1391(b). For venue purposes, a “natural person” resides in the district where the

person is domiciled. 28 U.S.C. § 1391(c)(1).

       Plaintiff filed this complaint regarding events occurring at Attica Correctional Facility,

located in Wyoming County. Plaintiff sues “Nurse Jackie,” who works at Attica Correctional

Facility. Because Plaintiff alleges that his claims arose outside this district, and he does not allege
           Case 1:21-cv-07366-LTS Document 3 Filed 09/15/21 Page 2 of 3




that Defendant resides in this district, venue does not appear to be proper in this district under

§ 1391(b)(1) or (2).

        Even if venue were proper here, however, the Court may transfer claims “[f]or the

convenience of the parties and witnesses, in the interest of justice.” 28 U.S.C. § 1404(a).

Moreover, courts may transfer cases on their own initiative. See Bank of Am., N.A. v. Wilmington

Trust FSB, 943 F. Supp. 2d 417, 426-427 (S.D.N.Y. 2013) (“Courts have an independent

institutional concern to see to it that the burdens of litigation that is unrelated to the forum that a

party chooses are not imposed unreasonably on jurors and judges who have enough to do in

determining cases that are appropriately before them. The power of district courts to transfer

cases under Section 1404(a) sua sponte therefore is well established.” (quoting Cento v. Pearl

Arts & Craft Supply Inc., No. 03-CV-2424, 2003 WL 1960595, at *1 (S.D.N.Y. Apr. 24, 2003)));

see also Lead Indus. Ass’n. Inc. v. OSHA., 610 F.2d 70, 79 (2d Cir. 1979) (noting that “broad

language of 28 U.S.C. § 1404(a) would seem to permit a court to order transfer sua sponte”).

        In determining whether transfer is appropriate, courts consider the following factors:

(1) the convenience of witnesses; (2) the convenience of the parties; (3) the locus of operative

facts; (4) the availability of process to compel the attendance of the unwilling witnesses; (5) the

location of relevant documents and the relative ease of access to sources of proof; (6) the relative

means of the parties; (7) the forum’s familiarity with the governing law; (8) the weight accorded

to the plaintiff’s choice of forum; (9) trial efficiency; and (10) the interest of justice, based on the

totality of circumstances. Keitt v. N.Y. City, 882 F. Supp. 2d 412, 459-60 (S.D.N.Y. 2011); see

also N.Y. Marine and Gen. Ins. Co. v. LaFarge No. Am., Inc., 599 F.3d 102, 112 (2d Cir. 2010)

(setting forth similar factors). A plaintiff’s choice of forum is accorded less deference where




                                                   2
            Case 1:21-cv-07366-LTS Document 3 Filed 09/15/21 Page 3 of 3




plaintiff does not reside in the chosen forum and the operative events did not occur there. See

Iragorri v. United Tech. Corp., 274 F.3d 65, 72 (2d Cir. 2001).

         Under § 1404(a), transfer appears to be appropriate in this case. The underlying events

occurred in Attica Correctional Facility, where the only defendant is employed. Attica

Correctional Facility is located in Wyoming County, which falls within the Western District of

New York. See 28 U.S.C. § 112(a). Venue is therefore proper in the Western District of New

York. See 28 U.S.C. § 1391(b)(2). Based on the totality of the circumstances, the Court

concludes that it is in the interest of justice to transfer this action to the United States District

Court for the Western District of New York. 28 U.S.C. § 1404(a).

                                           CONCLUSION

         The Clerk of Court is directed to transfer this action to the United States District Court

for the Western District of New York. The Clerk of Court is further directed to mail a copy of this

order to Plaintiff and note service on the docket. Whether Plaintiff should be permitted to

proceed further without prepayment of fees is a determination to be made by the transferee court.

A summons shall not issue from this Court. This order closes the case in the Southern District of

New York.

         The Court certifies, under 28 U.S.C. § 1915(a)(3), that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

Dated:     September 15, 2021
           New York, New York

                                                         /s/ Laura Taylor Swain
                                                               LAURA TAYLOR SWAIN
                                                           Chief United States District Judge



                                                    3
